Order entered April 22, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00846-CV

               A-RENT TEST EQUIPMENT, LLC, Appellant

                                      V.

                    SHERMCO INDUSTRIES, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-16200

                                   ORDER

      Before the Court is appellee’s April 20, 2022 unopposed second motion for

an extension of time to file its brief. We GRANT the motion and extend the time

to May 23, 2022. We caution appellee that further extension requests will be

disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE